Exhibit 10.1

LIMITED WAIVER AND SECOND AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT

THIS LIMITED WAIVER AND SECOND AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT
AGREEMENT (this “Amendment”), dated as of September 30, 2019 and effective as of
the Effective Date (as hereinafter defined), is made and entered into by and
among EMPIRE RESORTS, INC., a Delaware corporation (the “Borrower”), MONTICELLO
RACEWAY MANAGEMENT, INC., a New York corporation (the “Guarantor”), and BANGKOK
BANK PCL, NEW YORK BRANCH, as lender (the “Lender”).

RECITALS

A.         The Borrower and the Guarantor are each party to that certain Delayed
Draw Term Loan Credit Agreement, dated as of December 28, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the Guarantor and the Lender.

B.         Pursuant to Section 9(c)(i) of the Credit Agreement, the failure by
the Borrower to comply with the financial covenant set forth in Section 8.10(a)
of the Credit Agreement (the “Leverage Covenant”) for the Test Period (as
defined in the Credit Agreement) ending September 30, 2019 would constitute an
Event of Default (such potential Event of Default, the “Potential Covenant
Default”).

C.         The Borrower has requested that the Lender agree, subject to the
conditions and on the terms set forth in this Amendment, to waive the Potential
Covenant Default and amend certain provisions of the Credit Agreement.

D.         The Lender is willing to agree to such waiver and amendments, subject
to the conditions and on the terms set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Guarantor and the Lender
agree as follows:

1.         Definitions. Except as otherwise expressly provided herein,
capitalized terms used in this Amendment shall have the meanings given in the
Credit Agreement (after giving effect to this Amendment), and the rules of
interpretation set forth in the Credit Agreement shall apply to this Amendment.

2.        Limited Waiver. Subject to Section 5 hereof, the Lender hereby waives
the Potential Covenant Default. The waiver of the Potential Covenant Default
provided in the immediately preceding sentence relates only to the Potential
Covenant Default, shall not be considered to be a waiver, modification or
consent of any rights or remedies that the Lender may have under the Credit
Agreement, under any other Loan Document or under applicable law except as set
forth in the immediately preceding sentence, and shall not be considered to
create a course of dealing or to otherwise obligate in any respect Lender to
execute a similar or other waivers or grant any waivers under the same, similar
or other circumstances in the future. Except as expressly set forth in the
preceding sentence with respect to the Potential Covenant Default, (a) nothing
in this Amendment shall constitute a waiver of (limited or otherwise) any past,
present or future Default or Event of Default or other violation of any
provisions of the Credit Agreement (including any breach of the Leverage
Covenant for any Test Period other than the Test Period ending September 30,
2019) or any other Loan Document, and (b) the Lender reserves all rights,
privileges and remedies under the Credit Agreement and the other Loan Documents.

3.     Amendments to Credit Agreement: Prepayment of Interest.

(a)         Section 1.01of the Credit Agreement is hereby amended by inserting
the following definition in alphabetical order:

“Merger Agreement” means the Agreement and Plan of Merger, dated as of August
18, 2019, by and among Hercules Topco LLC, a Delaware limited liability company
(“Parent”), Hercules Merger Subsidiary Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), and Borrower, as it may be
amended, supplemented or otherwise modified from time to time.

(b)                 Section 8.13 of the Credit Agreement is hereby amended by
inserting the following at the end of such Section immediate before the period:

; provided, however, that notwithstanding anything to the contrary contained in
this Section 8.13 or any other provision of the Agreement, the Borrower may
merge with Merger Sub pursuant to the Merger Agreement

 



--------------------------------------------------------------------------------

(c)         Borrower hereby agrees that on or prior to September 30, 2019, it
shall make a prepayment of all interest on the Loans coming due from October 1,
2019 through and including December 30, 2019 (such period, the “Prepaid Interest
Period”), in the amount of Four Hundred and Twenty-Two Thousand Three Hundred
and Sixty Dollars and Thirty Two Cents ($422,360.32). The Lender hereby agrees
that such payment, if received by the Lender on or prior to September 30, 2019,
shall be deemed payment in full of all interest due during the Prepaid Interest
Period.

4.         Representations and Warranties. To induce the Lender to agree to this
Amendment, the Borrower represents to the Lender that as of the Effective Date
(as hereinafter defined):

(a)         the Borrower has all power and authority to enter into, execute and
deliver this Amendment and to carry out the transactions contemplated hereby,
and to perform its obligations under or in respect of, this Amendment;

 

(b)         the execution and delivery of this Amendment and the performance of
the obligations of the Borrower hereunder have been duly authorized by all
necessary corporate action on the part of the Borrower; and

(c)         this Amendment has been duly executed and delivered by the Borrower
and constitutes legal, valid and binding obligations of Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

5.         Effectiveness of this Amendment. This Amendment shall be effective
only if and when all of the following conditions have been satisfied (such date,
the “Effective Date”):

(a)        this Amendment is signed by the Borrower, the Lender and the
Guarantor identified on the signature pages hereof, and the Borrower and the
Guarantor shall have delivered their fully executed signature pages hereto to
the Lender;

(b)        each of the representations and warranties contained in Section 4 of
this

Amendment shall be true and correct in all respects; and

(d)        Borrower has paid Lender an amendment and waiver fee of $5,000.

6.         No Novation. The amendment of the Credit Agreement as contemplated
hereby shall not be construed to (and is not intended to) novate, discharge or
release the Borrower or the Guarantor from any obligations owed to the Lender
under the Credit Agreement or any other Loan Documents, which shall remain owing
thereunder.

7.         Security Documents. The Guarantor, by its execution of this
Amendment, hereby consents to this Amendment and confirms and ratifies that all
of its respective obligations as a guarantor under the Loan Documents to which
it is a party shall continue in full force and effect for the benefit of the
Lender with respect to the Credit Agreement as amended hereby. Each Obligor, by
its execution of this Amendment, hereby confirms that the security interests
granted by it under each of the Security Documents to which it is a party shall
continue in full force and effect in favor of the Lender with respect to the
Credit Agreement as amended hereby.

8.         Miscellaneous.         THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS
THAT WOULD RESULT IN THE APPLICATION OF LAWS OTHER THAN THE LAW OF THE STATE OF
NEW YORK). This Amendment may be executed in one or more duplicate counterparts
and, subject to the other terms and conditions of this Amendment, when signed by
all of the parties listed below shall constitute a single binding agreement.
Delivery of an executed signature page to this Amendment by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
signed counterpart of this Amendment. Except as amended hereby, all of the
provisions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect except that each reference to the “Credit Agreement” or
words of like import in any Loan Document shall mean and be a reference to the
same, as applicable, as amended hereby. This Amendment shall be deemed a “Loan
Document” as defined in the Credit Agreement.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or directors thereunto and duly authorized as of the day and
year first above written.

 

EMPIRE RESORTS, INC.,

a Delaware corporation

By:  

/s/ Ryan Eller

Name   Ryan Eller Title:   President and Chief Executive Officer

 

MONTICELLO RACEWAY MANAGEMENT, INC.,

a New York corporation

By:  

/s/ Ryan Eller

Name   Ryan Eller Title:   Chief Executive Officer

 

BANGKOK BANK PCL, NEW YORK BRANCH,

as Lender under the Credit Agreement

By:  

/s/ Thitipong Prasertsilp

Name   Thitipong Prasertsilp Title:   Vice President and Branch Manager